DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Amendment filed on 04/28/2022. Claims 1, 2, and 4-21 are pending in the case. Claim 3 has been canceled. Claim 21 has been added. Claims 1, 12, and 18 are independent claims.

Drawings
	The drawings filed on 02/27/2019 are accepted.

Response to Arguments
Applicant's amendments to claims 1, 12, and 18, and arguments regarding the 35 U.S.C. § 101 rejections of claims 1-20 are persuasive. Accordingly, these rejections are hereby withdrawn.
Applicant's amendment to claim 7 and arguments regarding the 35 U.S.C. § 112 rejection of claims 7 and 8 are persuasive. Accordingly, these rejections are hereby withdrawn.
Applicant's prior art arguments have been fully considered and are persuasive. Accordingly, these rejections are hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bhavani S. Rayaprolu on 06/02/2022.

Claims 1, 2, 5, 6, 8-12, 14, and 18-21  are amended as follows:
1.	(Currently Amended) An Artificial Intelligence (AI) based data processing system comprising:
at least one processor;
a non-transitory processor readable medium storing machine-readable instructions that cause the at least one processor to:
access initial training data pertaining to a plurality of product classes for training an AI model prior to extraction of product features, the initial training data including information regarding a plurality of products belonging to a plurality of product classes and features of the plurality of products;
determine that the initial training data fails to meet a per-class data density requirement for training the AI model, the determination regarding the per-class data density requirement being based on a distance variation metric;
determine that additional data points from one of historical data or external sources are to be added to the initial training data;
create a new training data by including the additional data points from one of the historical data or the external sources to the initial training data;
determine interclass distances between the plurality of product classes in the new training data;
select one of a plurality of AI models for training on the new training data, wherein the AI model is selected based at least on the interclass distances and a degree of 
train the AI model selected from the plurality of AI models on the new training data; 
extract product features automatically by employing the trained AI model on received product information of one or more other products belonging to the plurality of product classes;
build a product ontology via establishing relationships between the one or more other products based on the extracted product features; and
provide product recommendations to end users based on the product ontology.

2.	(Currently Amended) The system of claim 1, wherein the machine-readable instructions for determining that the new per-class data density requirement based on the distance variation metric comprise further machine-readable instructions that cause the processor to:
apply Euclidean distance methodology for determining distances between data points in datasets of the initial training data, wherein the datasets correspond to each of the plurality of product classes; and
determine that at least one of the datasets s the per-class data density requirement if a mean of distances of data points from corresponding nearest neighbors in each of the at least one dataset is less than a distance threshold;
compute a centroid for each of the datasets;
determine inter-class distances between the datasets corresponding to the plurality of product classes based on distances between the centroids of the datasets.

3.	(Canceled) 

4.	(Original) The system of claim 1, wherein the plurality of AI models include random forest and support vector machines (SVMs).

5.	(Currently Amended) The system of claim 1, wherein the machine-readable instructions for determining if data points from one of historical data or external sources can be added to the initial training data comprise further machine-readable instructions that cause the processor to:
determine accuracy of the historical data for use in the new training data; and
use the external sources for obtaining additional data points for the new training data if the historical data is inaccurate.

6.	(Currently Amended) The system of claim 5, wherein the external sources include the Internet and the machine-readable instructions for obtaining additional data points from the external sources include:
using a domain-specific crawler for gathering data from the Internet

7.	(Previously presented) The system of claim 1, further comprising machine-readable instructions that cause the processor to:
determine a volume of the data points to be added to the initial training data by implementing one or more of mixture density injection and exponential descent scoring method for adding the data.

8.	(Currently Amended) The system of claim 7, wherein the machine-readable instructions for employing the mixture density injection and the exponential descent scoring comprise further machine-readable instructions that cause the processor to:
employ the mixture density injection for determining a number of data points to be added to the initial training data; and
employ the exponential descent scoring method for determining a score for the new training data including the data points.

9.	(Currently Amended) The system of claim 1, wherein the non-transitory processor readable medium stores further machine-readable instructions that cause the processor to:
receive product information regarding new products;
categorize the one or more new products using the product features extracted from the product information; and
update the product ontology with the one or more new products.

10.	(Currently Amended) The system of claim 9, wherein the machine-readable instructions for providing product recommendations comprise machine-readable instructions that cause the processor to:
receive a natural language based request for product recommendations.

11.	(Currently Amended) The system of claim 10, wherein the machine-readable instructions for providing product recommendations comprise machine-readable instructions that cause the processor to:
parse and tokenize the natural language based request;
tag the tokens with parts of speech (POS) information; and
match the tokens tagged as nouns and adjectives around the nouns with product features in the product ontology using similarity techniques.

12.	(Currently Amended) An artificial intelligence (AI) based data processing method comprising:
accessing initial training data including data regarding products belonging to a plurality of product classes prior to extraction of product features, the initial training data including information regarding the products and features of the products;
determining that the initial training data does not meet a per-class data density requirement for training an AI model;
creating a new training data by adding data from one of historical data sources or external sources to the initial training data;
determining an overlap between the plurality of product classes in the new training data data 
selecting the AI model from a plurality of AI models based on interclass distances and a degree of overlap between datasets corresponding to the plurality of product classes in the new training data; 
training the AI model on the new training data for extracting product features;
receiving information regarding additional products;
extracting, by the AI model, product features of each of the additional products;
removing boundary words of the extracted product features;
identifying atomic words from the extracted product features that are cleaned up, wherein the atomic words commonly occur within the new training data and the atomic words are selected as root features in a hierarchy of features;
clustering each of the root features based on the plurality of product classes;
building a product ontology by scoring relationships between each feature of the extracted features with other features of the extracted features; and
providing product recommendations to a natural language user query using the product ontology and via analyzing at least the user query with the AI model.

13.	(Original) The method of claim 12, wherein building the product ontology further comprises:
determine scores attached to each of the root features and sub-features combination with each of other root feature and sub-features across the plurality of product classes.

14.	(Currently Amended) The method of claim 13, wherein the scores are determined based on parameters including support associated with occurrence of the root features and sub-features, a degree of confidence on the occurrence of the root features and sub-features, individual support of the root features and sub-features within the new training data and a confidence level associated with occurrence of the root features and sub-features individually.

15.	(Original) The method of claim 12, wherein analyzing at least the user query with the AI model further comprises:
extracting one or more product features from the user query via the AI model.

16.	(Original) The method of claim 15, wherein analyzing at least the user query with the AI model further comprises:
identifying products from the product ontology for the product recommendations using similarity techniques.

17.	(Original) The method of claim 16, wherein identifying products from the product ontology using similarity techniques further comprises:
creating a multi-variant graphical representations of feature clusters associated with the plurality of product classes; and
determining closest distances between nuclei of the clusters.

18.	(Currently Amended) A non-transitory processor-readable storage medium comprising machine-readable instructions that cause a processor to:
access initial training data pertaining to a plurality of product classes for training an AI model prior to extraction of product features, the initial training data including information regarding a plurality of products belonging to a plurality of product classes and features of the plurality of products;
determine that the initial training data fails to meet a per-class data density requirement for training the AI model, the determination regarding the per-class data density requirement being based on a distance variation metric;
determine that data points from one of historical data or external sources are to be added to the initial training data;
create a new training dataset by adding the data points from one of the historical data or the external sources to the initial training data;
determine interclass distances between the plurality of product classes in the new training dataset via a scoring model that scores the new training dataset;
select one of a 
train the AI model selected from the plurality of AI models on the new training data; 
extract product features automatically by employing the trained AI model on received product information of one or more other products belonging to the plurality of product classes;
build a product ontology via establishing relationships between the one or more other products based on the extracted product features; and
provide product recommendations to end users based on the product ontology.

19.	(Currently Amended) The non-transitory processor-readable storage medium of claim 18, wherein the machine-readable instructions for building the product ontology further comprising machine-readable instructions that cause the processor to:
remove boundary words of the extracted product features; and
identify atomic words from the extracted product features that are cleaned up, wherein the atomic words commonly occur within the new  training data and the atomic words are selected as root features in a hierarchy of features.

20.	(Currently Amended) The non-transitory processor-readable storage medium of claim 19, wherein the machine-readable instructions for building the product ontology further comprising machine-readable instructions that cause the processor to:
cluster each of the root features based on the plurality of product classes; and
build the product ontology by scoring relationships between each feature of the root features and sub-features

21.	 (Currently Amended) The system of claim 1, wherein the machine-readable instructions for building the product ontology via establishing the relationships comprise further machine-readable instructions that cause the processor to:
create a knowledge graph by establishing the relationships between the products and between the plurality of product classes, wherein difference between a maximum and minimum eccentricity of the knowledge graph is minimized.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Casey R. Garner/Examiner, Art Unit 2123